Citation Nr: 1629998	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 20 percent for prostate cancer, status-post radical prostatectomy, from November 1, 2013.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In an April 2012 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent rating for active malignancy.  In the August 2013 rating decision on appeal, the RO decreased the rating assigned for prostate cancer, status post radical prostatectomy, to 20 percent effective November 1, 2013.  The Veteran has appealed the rating assigned after the reduction; he agrees that a reduction was proper but contends that a rating higher than 20 percent is warranted.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The record indicates there are outstanding treatment records pertaining to the prostate cancer, status post radical prostatectomy:  those associated with treatment by Dr. W. of UM Physicians Radiation Therapy Center in March 2013, March 2015, and potentially March 2016 and treatment by Dr. Wa. of Fairview Lakes Medical Center.  In light of the conflicting evidence as to the frequency of the Veteran's nocturia, the Board finds the records are needed.  

Additionally, the Board finds an addendum opinion should be obtained from the August 2015 VA examiner to determine whether the prostate cancer, status post radical prostatectomy has resulted in chronic fatigue.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all pertinent, outstanding medical records, notably those associated with the treatment by Dr. W. of RTC in March 2013, March 2015, and thereafter and by Dr. Wa. of Fairview Lakes Medical Center.  

2.  Then, all pertinent evidence of record must be made available to and reviewed by the August 2015 VA examiner.  The examiner should be requested to prepare an addendum opinion as to whether the prostate cancer, status-post radical prostatectomy, is productive of chronic fatigue.   The examiner is asked to consider the report of the VA examination in March 2013 in which the examiner determined that the Veteran's fatigue was "better explained" by his prostate cancer.  

If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior examiner is not available, all pertinent evidence of record must be made available to and reviewed by another medical professional with sufficient expertise who should be requested to provide the required opinion with supporting rationale. 

Another examination of the Veteran should only be performed if deemed necessary by the person designated to provide the opinion.

3.  Undertake any other development it determines to be warranted.

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




